United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2225
                                   ___________

Jimmie Fred Blackwell,                 *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Arkansas
Larry Selig, Sheriff; Carl Lacey,      *
Captain; Deputy Robinson; Deputy       *      [UNPUBLISHED]
Fisher; Deputy Terry; Deputy Navra;    *
Todd Schultheiss,                      *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: December 6, 2001

                              Filed: December 26, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Jimmie Fred Blackwell appeals from the final judgment entered in the District
Court1 for the Western District of Arkansas, dismissing his 42 U.S.C. § 1983 action

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western
District of Arkansas.
after an evidentiary hearing. Blackwell filed this action against employees at the
Garland County Detention Center, where he spent time as a pretrial detainee and as
a convicted prisoner. His allegations related to the treatment of his medical
condition, the use of excessive force, the conditions of his confinement, and the
alleged denial of due process in connection with a disciplinary action. He did not
timely request a jury trial. For reversal, he argues that he did not consent to proceed
before the magistrate judge who presided over the evidentiary hearing, and that the
district court erred in dismissing his action. For the reasons discussed below, we
affirm the judgment of the district court.

        Under 28 U.S.C. § 636(b), the magistrate judge was authorized to conduct the
evidentiary hearing without Blackwell’s consent. As to the contested dismissal, we
review the district court’s factual findings for clear error and its conclusions of law
de novo, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993), and we
conclude that dismissal of each claim was appropriate. First, Blackwell did not show
defendant Carl Lacey failed to supervise the deputies (who are not defendants) who
allegedly denied Blackwell due process during a disciplinary action. See Sanders v.
Sears, Roebuck & Co., 984 F.2d 972, 975-76 (8th Cir. 1993). Second, Blackwell’s
allegations against the named defendants amounted to a mere disagreement with the
prescribed and given course of medical treatment. See Vaughan v. Lacey, 49 F.3d
1344, 1346 (8th Cir. 1995) (disagreement as to proper course of treatment is not
actionable under Eighth Amendment). Third, crediting an inmate witness’s testimony
that he offered Blackwell his bunk but Blackwell refused, and Lacey’s testimony that
the jail did not oppose bunk-switching, we agree with the district court that Blackwell
voluntarily slept on a mattress on the floor of his assigned cell. In any event,
Blackwell’s sleeping on the floor on a four-inch thick mattress for five nights did not
amount to an unconstitutional condition of confinement, particularly when Blackwell
failed to show defendants knew he suffered pain whenever he raised his mattress to
allow his cell door to be opened (his chief complaint as to this sleeping arrangement).
See Williams v. Delo, 49 F.3d 442, 444-46 (8th Cir. 1995) (placement in strip cell

                                          -2-
without water or mattress for four days did not violate Eighth Amendment; prison
officials must know of and disregard excessive risk to inmate’s health or safety).
Last, based on defendants’ testimony at the evidentiary hearing--which the district
court found more credible than Blackwell’s--we agree that the force used to transport
Blackwell to Lacey’s office did not amount to punishment. See Graham v. Connor,
490 U.S. 386, 395 n.10 (1989).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-